In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Nassau County Civil Service Commission dated March 22, 2005 disqualifying the petitioner from eligibility for appointment to the position of Nassau County Police Officer on medical grounds, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Daily, J.), entered September 19, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, *773the petition is granted, the determination is annulled, and the petitioner is reinstated to the status of an eligible candidate for the position of Nassau County Police Officer.
The credible medical evidence demonstrated that the petitioner was medically qualified for the position in question. Accordingly, the respondents’ determination was arbitrary and capricious. Mastro, J.P., Krausman, Florio and Balkin, JJ., concur.